DETAILED ACTION
This office action is response to 04/26/2021. Claims 1-28 cancelled. Claims 31-48 new. Claims 29-48 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 7-8 in Remarks, filed 04/26/2021, with respect to claims 29-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Russell (US 2016/0092704 A1)  in view of Bookman (US 9672396 B1), have been fully considered and are persuasive.  Applicant also submitted eTD. These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 29-48  are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 29-30, the prior art of record, specifically Russell (US 2016/0092704 A1)  teaches a system, comprising: an RFID reader; at least one processor; a light source; and a power reserve coupled to at least the RFID reader and the at least one processor; wherein the RFID reader, the at least one processor, the light source and the power reserve are integrated within a housing, the light source is configured to illuminate an area external to the housing and in which the system is installed, and the at least one processor is configured to: initiate at least one RFID interrogator signal to be transmitted by the RFID reader; obtain a response to the at 
Prior art of record, Bookman (US 9672396 B1) teaches a system comprising: one or more computers and one or more computer-readable storage devices storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: receiving, a set of data from each of multiple RFID readers that are each integrated with a respective light bulb, wherein each set of data received from each of the multiple RFID readers includes (i) a device ID of the RFID reader, (ii) a timestamp, (iii) information that indicates a set of RFID tags detected by the RFID reader that was obtained by interrogating the RFID tags (Abstract, RFID reader module to transmit interrogation signals and detect replies from multiple RFID tags, obtaining uniquely identifies RFID tag from each reply, col. 6, lines 45-50, The interrogation signal 240 provide power to RFID tag 230a, 230b, 230c, . . . 230x and in response to received interrogation signal 240, each RFID tags within range of interrogation signal 240 power-on, col. 9, lines 36-40, interrogation signal 240 have sufficient strength to power-on RFID tags within interrogation range, col. 2, lines 16-19, obtained information uniquely identifies particular RFID tag from each reply include RFID tag identifier, serial number, or a universal product code).


None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 29-48  are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689